DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 and 16-21 are pending, claim 15 has been cancelled by the applicant.  In the interest of facilitating compact prosecution the examiner contacted the applicant on 03/23/2022, however an agreement was not reached.  The examiner invites the applicant to contact the examiner for future discussions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
in response to determining that the job-completion rate has increased relative to a previous sliding time-window, the scheduler thread (i) retrieving one or more jobs from a database job queue of the computational instance and adding the one or more retrieved jobs to the in-memory job queue, (ii) decreasing the duration of the sleep-interval timer, or a combination thereof, 
in response to determining that the job-completion rate has decreased relative to the previous sliding time-window, the scheduler thread (i) removing one or more jobs from the in-memory job queue and returning the one or more removed jobs to the database job queue, (ii) increasing the duration of the sleep- interval timer, or a combination thereof” is a new matter introduced by the amendment that is not supported by the specification or the previously presented claims.  The newly added limitation discloses that “the scheduling thread” performs scheduling actions “in response to determining that the job-completion rate has increased/decreased relative to a previous sliding time-window”.  However, this is not in accordance with what is described in the specification and previously presented claims, because the specification and previously presented claims both state that the scheduling actions are performed in response to different “thresholds” being crossed at a current time-window ([121]-[123], [129]-[133]).  Completion-rate of a “previous sliding time-window” is never used for determination of scheduling actions.  In fact, only the completion-rate of a current sliding time-window is used to compare to different “thresholds” ([148]) to determine what scheduling actions to take.  Therefore the above cited amendments are .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1 and 8 it is not clear which if any of the scheduling actions: “ (i) retrieving one or more jobs from a database job queue of the computational instance and adding the one or more retrieved jobs to the in-memory job queue, (ii) decreasing the duration of the sleep-interval timer, or a combination thereof… (i) removing one or more jobs from the in-memory job queue and returning the one or more removed jobs to the database job queue, (ii) increasing the duration of the sleep- interval timer, or a combination thereof” is performed based on increase of decrease of the “job-completion rate”.  Is only an arbitrarily selection scheduling action performed?  Or all of the scheduling actions are performed sequentially? 
The other dependent claims of claims 1 and 8 do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims

	
Allowable Subject Matter
Claims 16-21 are allowable.


Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s arguments with regard to previously presented arts do not teach the newly added amendments of claims 1 and 8.  The examiner respectfully 
With regard to applicant’s arguments that “impermissible changes” to “principle of operation” of Barber, Brenner or Ginsberg would result from combination of Barber, Brenner, Ginsberg and Radmilac; the examiner also disagrees.
In particular, the combination of Barber and Radmilac is permissible to one with ordinary skill in the art because Barber teaches dispatching, by a task scheduler, of tasks to queues based on different current utilization considerations and task execution related policies (col 33 lines 17-42, col 41 lines 1-23) and Radmilac teaches a better way to provide lower level current utilization information and task execution related properties ([0001], [0002], pgs. 8-9 claim 1, 5-9) that can be used by the scheduler of Barber for evaluation with the considerations and policies ([0026]).  Therefore, such combination is obvious to one with ordinary skill in the art.
The modification of Brenner based on Radmilac was not suggested by the examiner.  Instead the examiner suggested that “it would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Brenner and Barber as modified by Radmilac since both are directed towards scheduling of multiple processors. One with ordinary skill in the art would be motivated to incorporate the teachings of Brenner into that of Barber as modified by Radmilac because Brenner further improves the performance scheduling of multiple processors (col 1 lines 19-50)”.  So the argument for modification of Brenner based on Radmilac is moot, since the examiner did not attempt to modify Brenner with Radmilac.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.